Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-75 in the present application are being examined under the pre-AIA  first to invent provisions:
	- claims 29 and 62 are amended
- claims 2, 3, 9, 20, 30-33, 35-36, 42, 53, are cancelled
b.	This is a final action on the merits based on Applicant’s claims submitted on 12/09/2021.


EXAMINER’S COMMENTS

Regarding claims 29 and 62 previously rejected under 35 U.S.C. § 112(b), claims 29 and 62 have been amended according to the Examiner’s suggestion and thus the previous rejection has been withdrawn.
Regarding claims 1, 4-8, 10-19, 21-29, 34, 37-41, 43-52, and 54-75 previously rejected under 35 U.S.C. § 103, Applicant's arguments see "Applicant Arguments/Remarks Made in An Amendment", filed 12/09/2021, with respect to Velev et al. US Pub 2014/0016614 (hereinafter Velev), in view of Aghili et al. US Pub 2013/0100895 (hereinafter “Aghili”), Fox et al. US Pub 2012/0129517 (hereinafter “Fox’), and further in view of Ogawa US Pub 2004/0147264 (hereinafter “Ogawa’)., have been fully considered and are persuasive. The previous rejection of claims 1, 4-8, 10-19, 21-29, 34, 37-41, 43-52, and 54-75 has been withdrawn.

Allowable Subject Matter

Claims 1, 4-8, 10-19, 21-29, 34, 37-41, 43-52, and 54-75 are allowed. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Independent Claims 1, 18, 34, 51, and 63 is the inclusion of the limitation, "the transmitting is performed in response to detecting a change in UE environmental status information" in combination of the limitation “wherein the UE environmental status information relates to managing the connection with the UE by an associated wireless communication network". These limitations, as incorporated into other limitations of the Independent Claims 1, 18, 34, 51, and 63 are neither known from, nor rendered obvious by, the available prior arts. In the Board’s decision on 05/28/2021 from the previous appeal, the Board found that the Office’s previous combination of Velev, Aghili, and Fox does not disclose transmitting the claimed control message in response to detecting a change in UE environmental status information (Decision On Appeal on page 11). Specifically, the Board found that Velev and Fox do not disclose transmission in response to detecting a change.
The primary reason for the allowance of the Independent Claims 70, 72, 73, and 75 is the inclusion of the limitation, "the UE environmenial status information comprises an estimated duration for a mobility level of the UE . This limitation, as incorporated into other limitations of the Independent Claims 70, 72, 73, and 75 are neither known from, nor rendered obvious by, the available prior arts. In the Board’s decision on 05/28/2021 from the previous appeal, the Board found that the Velev does not disclose an estimated duration for a mobility level of the UE (Decision On Appeal on page 10). Specifically, the Board found that Velev’s 
Claims 4-8, 10-17, 65, 67-68 depend on base claim 1; claims 19, 21-29, 66, and 69 depend on base claim 18; claims 32, 37-41, 43-50 depend on base claim 34; claims 52, 54-62 depend on base claim 51; claim 64 depends on base claim 63; claim 71 depends on base claim 70; claim 74 depends on base claim 73; therefore, these claims are considered allowable on the basis as the base claims as well as for the further limitations set forth. It is noted that all the limitations combined together as stated in Claims 1, 18, 34, 51, 63, 70, and 73 are subjected for allowance and these same limitations are not subjected for allowance if claimed individually or any combination thereof except for the reason explicitly stated in current Claims 1, 18, 34, 51, 63, 70, and 73.
The Applicant is reminded again that the instant application, regardless of the above reasons for allowance, would only be allowed when all of the rejections made in this Office action have been successfully overcome by the Applicant’s appropriate course of actions; or persuasively prove otherwise.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 10:00am - 6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411

/GARY MUI/Primary Examiner, Art Unit 2464